133 U.S. 186 (1890)
MANNING
v.
FRENCH.
No. 1188.
Supreme Court of United States.
Submitted January 13, 1890.
Decided January 27, 1890.
ERROR TO THE SUPERIOR COURT OF THE STATE OF MASSACHUSETTS.
*191 Mr. John A.J. Creswell, on behalf of Mr. Charles Theodore Russell, Jr., for the motion, submitted on Mr. Russell's brief.
Mr. Charles Cowley, for plaintiff in error, opposing, submitted on his brief.
MR. CHIEF JUSTICE FULLER delivered the opinion of the court.
Jurisdiction to review the final judgment rendered in this case cannot be maintained upon the ground of the denial by the state courts of any title, right, privilege, or immunity claimed under the Constitution, or some treaty, or statute of, or commission held or authority exercised under, the United States, as the plaintiff in error set up and claimed none such. Spies v. Illinois, 123 U.S. 131, 181; Chappell v. Bradshaw, 128 U.S. 132. And the decision that the defendant was not liable in damages, because in concurring in the order complained of he acted in his judicial capacity, in itself involved no Federal question. Lange v. Benedict, 99 U.S. 68, 71. Nor can the plaintiff object that the validity of a statute of, or an authority exercised under, the United States was drawn in question, or that a title, right, privilege, or immunity was claimed under the Constitution, or a statute of, or a commission held, or an authority exercised under, the United States, on the ground that the defendant claimed to exercise an authority under acts of Congress, or under a commission held under the United States, since this was not the plaintiff's contention, *192 but the defendants'; and the state courts decided not against but in favor of the authority, title, right, privilege, or immunity so claimed.
The three rulings asked by the plaintiff and refused by the court, were:
First. That the Court of, Commissioners of Alabama Claims had no authority to make the order entered by them, touching the plaintiff.
Second. That, the defendant French having admitted that he concurred with the other defendants in issuing and enforcing said order, the plaintiff was entitled to recover from him compensation for all loss sustained by him, as the direct result of its entry and enforcement.
Third. That more than two years having elapsed after the reorganization of the Court of Commissioners of Alabama Claims, under the act of Congress of June 5, 1882, and after the appointment of the defendants, but prior to the date of the order, the defendants had no lawful authority to act as judges of said Court of Commissioners.
The court held that the term of the judges had not expired, and that they had authority to make the order, and, therefore, that the plaintiff could not recover, and in so holding decided in favor of the validity of the authority exercised by the defendant under the United States, and of the right he claimed under the statutes of the United States, and the commission held by him.
The petition for the writ of error avers "that said action involves divers Federal questions one of which is whether said acts of Congress authorized said defendants to promulgate or enforce said order, and another of which is whether so much of said acts of Congress as undertakes (if any part thereof undertakes) to authorize the defendants to make such order was not in violation of articles V and VIII of the amendments of the Constitution of the United States, and the decision of said state court was adverse to the plaintiff's contention upon all of said Federal questions."
The grounds thus suggested have been disposed of by what has been said, and it may be added that the petition for a writ *193 of error forms no part of the record upon which action here is taken. Clark v. Pennsylvania, 128 U.S. 395; Warfield v. Chaffe, 91 U.S. 690.
The writ of error must be dismissed for want of jurisdiction.